Title: General Orders, 12 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Thursday July 12th 1781
                     Parole Normandy
                     Countersigns ToulonBrest
                  
                  For the day tomorrow
                  Major General ParsonsColonel Butlerfor Picquet  Major KeithInspector  2d Massachusetts brigadeUntill further orders the Troops are constantly to be provided with three days allowance of baked bread and two days allowance of cooked beef.
                  Colonel Scammell’s detachment is to be supplied occasionally with Ammunition by the regiments to which the men respectively belong, on Returns from Colonel Scammell or some Field officer of his Detachment.
                  The Clothier General will furnish Shoes agreeable to the Returns of deficiencies delivered this day: the regimental clothiers will apply tomorrow morning for their several Quota’s at Commissary Irwin’s Quarters where the Clothier’s stores now are.
               